DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants' reply filed on June 29, 2021 is acknowledged.  Claims 1, 3-6, 10, 12, and 15 are amended and Claims 2 and 7-9 are canceled.  Thus, Claims 1, 3-6, and 10-20 are pending and are further examined on the merits in the U.S. non-provisional application. 

Examiner’s Note
The SUBSTITUTE SPECIFICATION as filed by Applicants on June 29, 2021 is used for examination below.  Additionally, all citations made in the instant Office Action below are referenced to this SUBSTITUTE SPECIFICATION.  

Drawings
The drawings are objected to because
			the bottom portion of Fig. 2 that includes the caption statements has the word “initail” (2X recited) which is misspelled and should be ‘initial [[
			the element sealing portion 346d is described in reference to Fig. 9 in the specification (¶ 0088, last line), however reference numeral 346d is not found illustrated in Fig. 9, and
not shown illustrated in Fig. 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendments to the Abstract (as described in the SUBSTITUTE ABSTRACT on p. 1 of Applicants’ reply) are acceptable.  

The amendments to specification as now described in the SUBSTITUTE SPECIFICATON are deemed not acceptable because of the additional issues as described below. 
	The disclosure is objected to because of the following informalities:
		“of the side wall 346 discharge cover” (¶ 0064, next to last line) should be ‘of the side wall 346 of the discharge cover’,
		“into –a refrigerant flow space” (¶ 0060, line 2) should be ‘into a [[-a]] refrigerant flow space’,
		the reference numeral 341a (Fig. 3) is designated as two different elements in the specification which is confusing to a reader of the specification…”recess 341a” (¶ 0070, last line) and also “the space part 341a” (¶ 0071, each of lines 5, 7, and 8), and
		the reference numeral 346 is designated as two different elements in the specification which is confusing to a reader of the specification…side wall 346 (¶ 0073, line 2) and second surface 346 (¶ 0073, line 9…also this sentence with second surface 346 is not understood as written).
Appropriate correction is required.


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	SCROLL COMPRESSOR HAVING DISCHARGE COVER PROVIDING A SPACE TO GUIDE A DISCHARGE FLOW FROM A DISCHARGE PORT TO A DISCHARGE PASSAGE FORMED BY A PLURALITY OF DISCHARGE HOLES

Claim Objections
The following claims are objected to because of the following informalities:  
 		“the first scroll” (Claim 15, each of lines 23 and 27) should be ‘a fixed [[fixed [[
		“a fixed scroll” (Claim 18, line 4) should be ‘the [[
		“the discharge guide groove” (2X recited in last line of Claim 15) should each be ‘the at least one discharge guide groove’, 
		“wherein the inner surface of the side wall is opposite an outer circumferential surface of the side wall,” (Claim 15, lines 27-29) should be ‘wherein the inner surface of the side wall of the discharge cover being [[
		“includes at least one discharge guide groove” (Claim 19, lines 2 and 3) should be ‘includes the at least one discharge guide groove’.   
	Appropriate correction is required.
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on June 29, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings, and
 		(ii) the previous 35 U.S.C. 112, second paragraph rejections, and 
which are hereby withdrawn by the Examiner.

Independent Claim 1 has been amended with the previously indicated allowable limitations of dependent Claim 9, now canceled (see paragraphs #17 and #18 in the Non-Final Rejection having notification date of March 30, 2021).  Thus, the former rejection of Claim 1 based on CHOI (US2016/0047378) and SHIMAZU (US9395105) under 35 U.S.C. 103 is withdrawn.
	Independent Claims 12 and 15 have been respectively amended with the combined limitations of dependent Claims 2 and 3.  CHOI does not disclose the combined limitations of Claims 2 and 3.  Thus, the former rejections of Claims 12 and 15 based on CHOI under 35 U.S.C. 102 are respectively withdrawn.  As a further search has not produced prior art evidence to reject amended Claims 12 and 15, these claims are also indicated as allowable subject matter as described below.      


Allowable Subject Matter
Claims 1, 3-6, and 10-20 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The scroll compressor as claimed in independent Claim 1 including 
				“wherein the discharge cover comprises: 
					a housing forming the discharge space, wherein the housing is provided with at least one discharge guide groove and a sealing portion, the at least one discharge guide groove being recessed outward in an inner surface of a side wall of the housing and the sealing portion being a portion of the inner surface that does not include the discharge guide groove and that contacts an outer circumferential surface of the first scroll; and 
					a flange extending from an outer circumferential surface of the housing and coupled to the first scroll, wherein: 
						a portion of the flange that extends from the outer circumferential surface of the housing at a position defining the sealing portion is provided with at least one oil collecting groove recessed by a predetermined depth, 
						the discharge passage communicates with the discharge guide groove, and 
						the first scroll and the frame are provided with a plurality of oil passages penetrating the first scroll and the frame in an axial direction, and the oil passages communicate with the at least one oil collecting groove” is not shown or rendered over the prior art of record.  Claims 2-6 and 10-11 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
	The scroll compressor as claimed in independent Claim 12 including 
				“wherein: an outer circumferential surface of the first scroll is inserted into an inner surface of the discharge cover, the discharge cover is provided with at least one discharge guide groove recessed in an inner surface of a side wall of the discharge cover toward an outer circumferential surface of the side wall to be spaced apart from the outer circumferential surface of the first scroll, the inner surface of the side wall of the discharge cover being opposite the outer circumferential surface of the side wall, and the discharge passage has a position that corresponds to a position of the discharge guide groove so as to communicate with the discharge guide groove” is not shown or rendered over the prior art of record.  Claim 15 recites the same limitations as described above for Claim 12 and so is also considered to be allowable subject matter.  Claims 13-14 and 16-20 are further indicated as allowable subject matter by virtue of being dependent on independent Claims 12 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
		Minor specification and drawing issues and ensuring claim terminology consistency throughout the claim suite are described above.	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday September 7, 2021
/Mary Davis/Primary Examiner, Art Unit 3746